Title: 1. To Hendrik Calkoen, 4 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 1.
      
      
       1st. Letter
       Sir
       Amsterdam Octr. 4. 1780
      
      You desire an exact and authentic Information of the present Situation of American Affairs, with a previous concise Account of their Course before, during and after the Commencement of Hostilities.
      To give a Stranger an adequate Idea of the Rise and Progress of the Dispute between Great Britain and America, would require much time and many Volumes. It comprizes the History of England, and the united states of America for twenty Years; that of France and Spain for five or Six; and that of all the maritime Powers of Europe for two or three. Suffice it to say, that immediately upon the Conquest of Canada from the French in the Year 1759, Great Britain Seemed to be Seized with a Jealousy against the Colonies and then concerted the Plan of changing their forms of Government, of restraining their Trade within narrower Bounds, and raising a Revenue within them by Authority of Parliament for the avowed or pretended Purpose of protecting, Securing, and defending them. Accordingly in the Year 1760 orders were sent from the Board of Trade, in England to the Custom house officers in America, to apply to the Supream Courts of Justice for Writs of Assistance, to enable them to carry into a more vigorous Execution certain Acts of Parliament called the Acts of Trade, among which the famous Act of navigation was one, the fruit of the ancient English Jealousy of Holland by breaking open Houses, ships or Cellars, Chests, stores and Magazines, to search for uncustomed Goods. In most of the Colonies these Writs were refused. In the Massachusetts Bay the Question, whether Such Writs were legal and constitutional, was Solemnly and repeated, Argued before the supream Court by the most learned Council in the Province.
      The Judges of this Court held their Commissions during the Pleasure of the Governor and Council, and the Chief Justice dying at this Time, the famous Mr. Hutchinson was appointed, probably with a View of deciding this cause in favour of the Crown, which was accordingly done. But the Arguments advanced upon that occasion by the Bar and the Bench, opened to the People Such a View of the designs of the British Government against their Liberties and of the Danger they were in, as made a deep Impression upon the public which never wore out.
      From this Moment, every Measure of the British Court and Parliament, and of the Kings Governors and other servants, confirmed the People in an opinion of a Settled design, to over turn, those Constitutions under which their Ancesters had emigrated from the old World, and with infinite Toil, Danger and Expence planted a new one. It would be endless to enumerate all the Acts of Parliament and Measures of Government, but in 1764 Mr. George Grenville moved a Number of Resolutions in Parliament which passed, for laying a vast Number of heavy duties upon stamped Paper, and in 1765 the Act of Parliament was made called the stamp Act. Upon this, there was an Universal rising of the People in every Colony compelling the stamp officers by Force to resign, and preventing the stamped Papers from being used, and indeed compelling the Courts of Justice to proceed in Business without them. My Lord Rockingham perceiving the Impossibility of executing this statute, moved by the Help of Mr. Pitt for the Repeal of it, and obtained it, which restored Peace, order and Harmony, to America, which would have continued to this Hour, if the evil Genius of Great Britain had not prompted her to revive the Resistance of the People by fresh Attempts upon their Liberties, and new Acts of Parliament imposing Taxes upon them.
      In 17667, they passed another Act of Parliament, laying Duties upon Glass, Paper and Painters Colours, and Tea—this revived the Discontents in America But Parliament Government sent over a Board of Commissioners, to over see the Execution of this Act of Parliament, and all others imposing Duties with a Multitude of new officers for the same Purpose, and in 1768 for the first Time sent four thousand regular Troops to Boston to protect the Revenue Officers in the Collection of the Duties.
      Loth to commence Hostilities the People had Recourse to Non Importation agreements, and a variety of other Measures, which in 1770 induced Parliament to repeal all the Duties upon Glass, Paper and Painters Couleurs, but left the Duty upon Tea unrepealed. This produced an Association not to drink Tea. In 1770 the Animosity between the Inhabitants of Boston and the Kings Troops, grew so high, that a kind of Quar Action took P a Party of the Troops fired upon a Crowd of People in the streets, killing 5 or 6 and wounding some others. This raised such a spirit among the Inhabitants that in a Body they demanded the instant Removal of the Troops, which was done the Governor ordering them down to Castle Island some miles from the Town.
      In 1773 the British Government determined to carry into Execution the Duty upon Tea, impowrd the East India Company to export it to America. They sent some Cargoes to Boston, some to New York, some to Philadelphia and some to Charlestown. The Inhabitants of New York and Philadelphia, sent the ships back to London and they Sailed up the Thames to proclaim to all the Nation that N.Y. and Pen. would not be enslaved. The Inhabitants of Charlestown unloaded it and stored in Cellars where it could not be used and where it finally perished. The Inhabitants of Boston, after trying every Measure to send the ships back like N.Y. and Philadelphia, but not being permitted to pass the Castle, the Tea was all thrown into the sea.
      This produced several Vindictive Acts of Parliament—one for starving the Town of Boston by shutting up the Port, another for abolishing the Constitution of the Province, by destroying their Charter, another for sending Persons to England to be tryed for Treason &c.
      These Acts produced the Congress of 1774, who stated the Rights and Grievances of the Colonies and petitioned for Redress. Their Petitions and Remonstrances were all neglected and treated with Contempt.
      General Gage had been sent over with an Army to in force the Boston Port Bill, and the Act for destroying the Charter. This Army on the 19 of April 1775 commenced Hostilities at Lexington, which have been continued to this day.
      You see sir by this most imperfect and Hasty sketch that this War is already twenty years old. And I can truly say, that the People, through the whole Course of this long Period, have been growing constantly every Year more and more unanimous and determined to resist the Encroachments designs of Great Britain , upon their liberties..
      I should be ashamed to lay before a Gentleman of Mr. Kalkoens Abilities so rude a Sketch if I had not an equal Confidence in his Candor and discretion which will induce me as I may have leisure to continue to sketch a few Observations upon your Questions. I have the Honour to be
      
       John Adams
      
     